CONCURRING OPINION.
Barber, Judge:
I fully concur in the reasoning and conclusion of the foregoing opinion. In justice, however, to counsel for the Government as well as for the importers and as showing why this case is before us, I think it should appear that the opinion of the Board of General Appraisers was as follows: “This case was submitted for decision on the papers forwarded by the collector with the protest. The importer was given two weeks in which to file a brief. That time has expired and no brief has been filed. From an examination of the papers it is by no means certain that the collector was in error The protest is therefore overruled.”
In this court the attorney for the Government has not undertaken by brief or argument to sustain the board’s conclusion, but does state in open court that a tender of a stipulation of reversal has been made to counsel for importer which has not been accepted. In saying this I do not mean to be understood as criticizing the conduct of counsel for either the Government or the importer.
The board’s opinion speaks for itself.